        


Exhibit 10.2























WEATHERFORD INTERNATIONAL PLC


2006 OMNIBUS INCENTIVE PLAN
(AS AMENDED AND RESTATED ON JUNE 17, 2014)
(conformed as of June 16, 2015)





365706

--------------------------------------------------------------------------------



TABLE OF CONTENTS





 
 
 
 
Page
ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION
1
1.1
Purpose of the Plan
1
1.2
Duration of Plan
1
ARTICLE II DEFINITIONS
1
2.1
"Act"
1
2.2
"Affiliate"
1
2.3
"Award"
1
2.4
"Award Agreement"
1
2.5
"Board"
1
2.6
"Cash-Based Award"
2
2.7
"Code"
2
2.8
"Committee"
2
2.9
"Company"
2
2.10
"Covered Employee"
2
2.11
"Corporate Change"
2
2.12
"Director"
2
2.13
"Disability"
2
2.14
"Dividend Equivalent"
2
2.15
"Employee"
2
2.16
"Employment"
3
2.17
“Entity”
3
2.18
“Exchange Act”
3
2.19
“Fair Market Value
3
2.20
“Fiscal Year”
3
2.21
“Holder”
3
2.22
“ISO”
3
2.23
“NSO”
3
2.24
“Option”
3
2.25
“Option Price”
3
2.26
“Ordinary Share” or “Ordinary Shares”
3
2.27
“Other Share-Based Award”
3
2.28
“Parent Corporation”
3
2.29
“Performance Goals”
4
2.30
“Performance Share Award”
4
2.31
“Performance Unit Award”
4
2.32
“Period of Restriction”
4
2.33
“Plan”
4
2.34
“Qualified Performance-Based Compensation”
4
2.35
“Restricted Shares”
4
2.36
“Restricted Share Award”
4
2.37
“RSU”
4


 
i
 

365706

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





2.38
“RSU Award”
4
2.39
“SAR”
4
2.40
“Section 409A”
4
2.41
“Securities Act”
4
2.42
“Share” or “Shares”
4
2.43
“Subsidiary Corporation”
4
2.44
“Substantial Risk of Forfeiture”
5
2.45
“Tax‑Related Items”
5
2.46
“Ten Percent Shareholder”
5
2.47
“Termination of Employment”
5
2.48
“U.S. Taxpayer”
5
ARTICLE III ELIGIBILITY AND PARTICIPATION
5
3.1
Eligibility
5
3.2
Participation
6
ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS
6
4.1
Authority to Grant Awards
6
4.2
Dedicated Shares; Maximum Awards
6
4.3
Non-Transferability
7
4.4
Requirements of Law
7
4.5
Changes in the Company’s Capital Structure
8
4.6
Election Under Section 83(b) of the Code
11
4.7
Forfeiture for Cause
11
4.8
Forfeiture Events
11
4.9
Award Agreements
11
4.10
Amendments of Award Agreements
12
4.11
Rights as Shareholder
12
4.12
Issuance of Shares
12
4.13
Restrictions on Shares Received
12
4.14
Compliance With Section 409A
12
ARTICLE V OPTIONS
13
5.1
Authority to Grant Options
13
5.2
Type of Options Available
13
5.3
Option Agreement
13
5.4
Option Price
13
5.5
Duration of Option
13
5.6
Exercise of Option
14
5.7
Notification of Disqualifying Disposition
14
5.8
No Rights as Shareholder
14
5.9
$100,000 Limitation on ISOs
15
ARTICLE VI SHARE APPRECIATION RIGHTS
15
6.1
Authority to Grant SAR Awards
15
6.2
General Terms
15
6.3
SAR Agreement
15


 
ii
 

365706

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





6.4
Term of SAR
15
6.5
Exercise of SAR
15
6.6
Payment of SAR Amount
15
6.7
Termination of Employment
16
ARTICLE VII RESTRICTED SHARE AWARDS
16
7.1
Restricted Share Awards
16
7.2
Restricted Share Award Agreement
16
7.3
Purchase Price
16
7.4
Holder’s Rights as Shareholder
16
ARTICLE VIII RESTRICTED SHARE UNIT AWARDS
17
8.1
Authority to Grant RSU Awards
17
8.2
RSU Award
17
8.3
RSU Award Agreement
17
8.4
Purchase Price
17
8.5
Dividend Equivalents
17
8.6
Form of Payment Under RSU Award
18
8.7
Time of Payment Under RSU Award
18
8.8
No Rights as Shareholder
18
ARTICLE IX PERFORMANCE SHARE AWARDS AND PERFORMANCE UNIT AWARDS
18
9.1
Authority to Grant Performance Share Awards and Performance Unit Awards
18
9.2
Section 162(m)
19
9.3
Written Agreement
20
9.4
Purchase Price
20
9.5
Form of Payment Under Performance Unit Award
20
9.6
Time of Payment Under Performance Unit Award
20
9.7
Holder’s Rights as Shareholder With Respect to Performance Awards
20
9.8
Shareholder Approval
20
ARTICLE X OTHER SHARE-BASED AWARDS
21
10.1
Authority to Grant Other Share-Based Awards
21
10.2
Value of Other Share-Based Award
21
10.3
Purchase Price
21
10.4
Payment of Other Share-Based Award
21
10.5
Termination of Employment
21
ARTICLE XI CASH-BASED AWARDS
21
11.1
Authority to Grant Cash-Based Awards
21
11.2
Value of Cash-Based Award
21
11.3
Payment of Cash-Based Award
21
11.4
Termination of Employment
22
ARTICLE XII SUBSTITUTION AWARDS
22
ARTICLE XIII ADMINISTRATION
22
13.1
Awards
22
13.2
Authority of the Committee
22


 
iii
 

365706

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





13.3
Decisions Binding
24
13.4
No Liability to Holders
24
ARTICLE XIV AMENDMENT OR TERMINATION OF PLAN
24
14.1
Amendment, Modification, Suspension, and Termination
24
14.2
Awards Previously Granted
24
ARTICLE XV MISCELLANEOUS
24
15.1
Unfunded Plan/No Establishment of a Trust Fund
24
15.2
No Employment Obligation
25
15.3
Transfers and Leaves of Absence
25
15.4
Tax Withholding
25
15.5
Gender and Number
26
15.6
Severability
26
15.7
Headings
26
15.8
Other Compensation Plans
26
15.9
Other Awards
26
15.10
Successors
26
15.11
Law Limitations/Governmental Approvals
26
15.12
Fractional Shares
26
15.13
Investment Representations
27
15.14
Persons Residing Outside of Ireland or the United States
27
15.15
Governing Law
27
15.16
Purchase Rights
27








 
iv
 

365706

--------------------------------------------------------------------------------




ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION


1.1    Purpose of the Plan. The Plan is intended to advance the best interests
of the Company, its Affiliates and its shareholders by providing those persons
who have substantial responsibility for the management and growth of the Company
and its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates. The Plan permits the grant of Options, SARs, Restricted
Shares, RSUs, Performance Share Awards, Performance Unit Awards, Cash-Based
Awards and Other Share-Based Awards. The Plan became effective on the date the
Plan was originally approved by the shareholders of the Company (the “Effective
Date”), amended and restated on June 17, 2014 and updated on June 16, 2015 to
make certain technical corrections resulting from such restatement, as well as
to update certain references to current Irish law.
1.2    Duration of Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 14.1. No ISOs may be granted under the Plan on or
after the tenth anniversary of the Effective Date. The applicable provisions of
the Plan will continue in effect with respect to an Award granted under the Plan
for as long as such Award remains outstanding.
ARTICLE II
DEFINITIONS


The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
2.1    “Act” means the Companies Act 2014 of Ireland.
2.2    “Affiliate” means any Entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For purposes of the
preceding sentence, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the power (a) to
vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or other governing body) of the controlled
Entity, or (b) to direct or cause the direction of the management and policies
of the controlled Entity, whether through the ownership of voting securities or
by contract or otherwise.
2.3    “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Shares, RSUs, Performance Share Awards, Performance
Unit Awards, Other Share-Based Awards and Cash-Based Awards, in each case
subject to the terms and provisions of the Plan, the consideration for which may
be services rendered to the Company and/or its Affiliates.
2.4    “Award Agreement” means the written or electronic agreement that sets
forth the terms and conditions applicable to an Award granted under the Plan.

365706    
1

--------------------------------------------------------------------------------




2.5    “Board” means the board of directors of the Company.
2.6    “Cash-Based Award” means an Award granted pursuant to Article XI.
2.7    “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
2.8    “Committee” means a committee of at least two persons, who are members of
the Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
intended to satisfy the requirements of Section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of Section
162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 under the Exchange Act, the requirements of Rule
16b-3(d)(1) under the Exchange Act with respect to committee action must also be
satisfied. For all purposes under the Plan, the Chief Executive Officer of the
Company shall be deemed to be the “Committee” with respect to Awards granted by
him pursuant to Section 4.1.
2.9    “Company” means Weatherford International plc, an Irish public limited
company, or any successor thereto, or any successor or continuing Entity (by
acquisition, reincorporation, merger, amalgamation, consolidation or otherwise).
2.10    “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
2.11    “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
2.12    “Director” means a director of the Company who is not an Employee.
2.13    “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s
long-term disability insurance policy or plan for Employees as then in effect;
or in the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
2.14    “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s shareholders in such form and on such terms as the
Committee may determine.

74798    
2

--------------------------------------------------------------------------------




2.15    “Employee” means a person employed by the Company or any Affiliate as a
common law employee.
2.16    “Employment” shall be deemed to refer to (a) a Holder’s employment if
the Holder is an employee of the Company or any of its Affiliates, and (b) a
Holder’s services as a Director, if the Holder is a Director.
2.17    “Entity” means any company, corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or any other entity or organization.
2.18    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended from time to time.
2.19    “Fair Market Value” of the Shares as of any particular date means (a) if
the Shares are traded on a stock exchange, the closing sale price of the Shares
on that date as reported on the principal securities exchange on which the
Shares are traded, or (b) if the Shares are traded in the over-the-counter
market, the average between the high bid and low asked price on that date as
reported in such over-the-counter market; provided that (i) if the Shares are
not so traded, (ii) if no closing price or bid and asked prices for the Shares
were so reported on that date or (iii) if, in the discretion of the Committee,
another means of determining the fair market value of a Share at such date shall
be necessary or advisable, the Committee may provide for another means for
determining such fair market value.
2.20    “Fiscal Year” means the Company’s fiscal year.
2.21    “Holder” means a person who has been granted an Award or any person who
is entitled to receive Shares or cash under an Award.
2.22    “ISO” means an Option that is intended to be an “incentive stock option”
that satisfies the requirements of section 422 of the Code.
2.23    “NSO” means an Option that is intended to be a “nonqualified stock
option” that does not satisfy the requirements of section 422 of the Code.
2.24    “Option” means an option to purchase Shares granted pursuant to Article
V.
2.25    “Option Price” shall have the meaning ascribed to that term in Section
5.4.
2.26    “Ordinary Share” or “Ordinary Shares” means an ordinary share or
ordinary shares of the Company, nominal value $0.001 per ordinary share.
2.27    “Other Share-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article X.
2.28    “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if, at the time of the
action or transaction,

74798    
3

--------------------------------------------------------------------------------




each of the corporations other than the Company owns Ordinary Shares possessing
50 percent or more of the total combined voting power of the Ordinary Shares in
one of the other corporations in the chain.
2.29    “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.
2.30    “Performance Share Award” means an Award designated as a performance
share award granted to a Holder pursuant to Article IX.
2.31    “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.
2.32    “Period of Restriction” means the period during which Restricted Shares
are subject to a substantial risk of forfeiture (or absolute right of the
Company to repurchase or redeem them), whether based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion.
2.33    “Plan” means the Weatherford International plc 2006 Omnibus Incentive
Plan, as set forth in this document as it may be amended from time to time.
2.34    “Qualified Performance-Based Compensation” means any compensation that
is intended to be “qualified performance-based compensation” as described in
Section 162(m) of the Code.
2.35    “Restricted Shares” means restricted Shares issued or granted under the
Plan pursuant to Article VII.
2.36    “Restricted Share Award” means an authorization by the Committee to
issue or transfer Restricted Shares to a Holder.
2.37    “RSU” means a restricted share unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.
2.38    “RSU Award” means an Award granted pursuant to Article VIII.
2.39    “SAR” means a share appreciation right granted under the Plan pursuant
to Article VI.
2.40    “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
2.41    “Securities Act” means the United States Securities Act of 1933, as
amended from time to time.
2.42    “Share” or “Shares” means an Ordinary Share or Ordinary Shares, or, in
the event that the Ordinary Shares are later changed into or exchanged for a
different class of shares or

74798    
4

--------------------------------------------------------------------------------




securities of the Company or another Entity, that other share or security.
Shares may be represented by a certificate or by book or electronic entry.
2.43    “Subsidiary Corporation” means any Entity or Entities which is a
subsidiary, or are subsidiaries, of the Company within the meaning of Section 7
of the Act. For purposes of granting an ISO, Subsidiary means any “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and any
regulations promulgated thereunder. For purposes of granting NSOs, SARs or other
“stock rights,” within the meaning of Section 409A of the Code, to a U.S.
Taxpayer, an entity may not be considered a Subsidiary if the Ordinary Shares
will not be treated as “service recipient stock” of such entity under Section
409A of the Code. When the term “Subsidiary Corporation” is used, references to
“corporation” or “corporations” shall be substituted for references to “Entity”
and “Entities” each place such references appear in the preceding clause.
2.44    “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in section 409A of the Code and Department of Treasury guidance issued
thereunder.
2.45    “Tax‑Related Items” means (a) federal, state, and local taxes and taxes
imposed by any jurisdiction (including but not limited to, income tax, social
security or insurance contributions, payroll tax, fringe benefits tax, payment
on account, employment tax obligations, stamp taxes, and any other taxes that
may be due) required by law to be withheld and (b) any employer tax liability
shifted to a Holder.
2.46    “Ten Percent Shareholder” means an individual who, at the time the
Option is granted, owns more than ten percent of the total combined voting power
of the Ordinary Shares of the Company or of any Parent Corporation or Subsidiary
Corporation. An individual shall be considered as owning the shares owned,
directly or indirectly, by or for his brothers and sisters (whether by the whole
or half-blood), spouse, ancestors and lineal descendants; and shares owned,
directly or indirectly, by or for a company, corporation, partnership, estate or
trust, shall be considered as being owned proportionately by or for its
shareholders, partners or beneficiaries.
2.47    “Termination of Employment” means, in the case of an Award other than an
ISO, the termination of the Award recipient’s Employment or service relationship
with the Company and all Affiliates. “Termination of Employment” means, in the
case of an ISO, the termination of the Holder’s employment relationship with all
of the Company, any Parent Corporation, any Subsidiary Corporation and any
parent or subsidiary corporation (within the meaning of section 422(a)(2) of the
Code) of any such corporation that issues or assumes an ISO in a transaction to
which section 424(a) of the Code applies. The Committee will have the sole
direction to determine whether and for what reason a Holder has terminated
Employment or service with the Company or any Affiliate and the effective date
on which the Holder terminated Employment or services with the Company or any
Affiliate (the “Termination Date”), subject to compliance with section 409A of
the Code.
2.48    “U.S. Taxpayer” means a person who is, or may be, subject to taxation
under the laws of the United States or a political subdivision thereof.

74798    
5

--------------------------------------------------------------------------------




ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.1    Eligibility. Except as otherwise specified in this Section 3.1, the
persons who are eligible to receive Awards under the Plan are Employees and
Directors of the Company or of any Affiliate. Awards other than Options, SARs,
Performance Share Awards, or Performance Unit Awards may also be granted to a
person who is expected to become an Employee within six months, to the extent
permitted under applicable securities or exchange control laws or stock
eligibility and regulations. In no event will an ISO be granted to any person
other than an Employee.
3.2    Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the persons to whom Awards shall be
granted and shall determine the nature and amount of each Award. No person shall
have any right to be granted an Award pursuant to the Plan.
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
4.1    Authority to Grant Awards. The Committee may grant Awards to those
eligible persons as the Committee shall from time to time determine, under the
terms and conditions of the Plan. Subject only to any applicable limitations set
out in the Plan, the number of Shares or other value to be covered by any Award
to be granted under the Plan shall be as determined by the Committee in its sole
discretion. To the extent permitted by applicable Irish and United States law,
the Committee may from time to time authorize the Chief Executive Officer or
another senior officer of the Company to grant Awards, with respect to no more
than 1,000,000 Shares per Fiscal Year, to eligible persons who are not officers
of the Company subject to the provisions of Section 16 of the Exchange Act and
as inducements to hire prospective Employees who will not be officers of the
Company subject to the provisions of Section 16 of the Exchange Act. For the
avoidance of doubt, provided it meets the limitations in this Section 4.1, this
delegation shall include the right to grant, amend, exchange, replace, buyout,
redeem, surrender, forfeit or cancel Awards as necessary to accommodate changes
in the laws or regulations, including in jurisdictions outside the United States
and Ireland. Any delegation shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation, and the Committee may at
any time rescind the authority so delegated or appoint a new delegate, and at
all times, the delegate appointed under this Section 4.1 shall serve in such
capacity at the pleasure of the Committee.
4.2    Dedicated Shares; Maximum Awards. The aggregate number of Shares with
respect to which Awards may be granted under the Plan is 20 million. The
aggregate number of Shares with respect to which Options may be granted under
the Plan is 10 million. The maximum number of Shares with respect to which
Options may be granted to an Employee or Director during a Fiscal Year is one
million. The maximum number of shares with respect to which SARs may be granted
to an Employee during a Fiscal Year is one million. Each of the foregoing
numerical limits stated in this Section 4.2 shall be subject to adjustment in
accordance with the provisions of Section 4.5. The number of Shares stated in
this Section 4.2 shall also be increased by such number of Shares as become
subject to substitute Awards granted pursuant to Article XII; provided,

74798    
6

--------------------------------------------------------------------------------




however, that such increase shall be conditioned upon the approval of the
shareholders of the Company to the extent shareholder approval is required by
law or applicable stock exchange rules. If Shares are not issued or withheld
from payment of an Award to satisfy tax obligations with respect to the Award,
such Shares will count against the aggregate number of Shares with respect to
which Awards may be granted under the Plan. If Shares are tendered in payment of
an Option Price of an Option or the purchase price for Restricted Shares, RSUs,
Performance Share Awards, Performance Unit Awards, Other Share-Based Awards,
such Shares will not be added to the aggregate number of Shares with respect to
which Awards may be granted under the Plan. To the extent that any outstanding
Award is forfeited or cancelled for any reason or is settled in cash in lieu of
Shares, the Shares allocable to such portion of the Award may again be subject
to an Award granted under the Plan. When a SAR is settled in Shares, the number
of Shares subject to the SAR under the SAR Award Agreement will be counted
against the aggregate number of Shares with respect to which Awards may be
granted under the Plan as one Share for every Share subject to the SAR,
regardless of the number of Shares used to settle the SAR upon exercise.
Notwithstanding any contrary provision in the Plan, where it is intended to be
Qualified-Performance-Based Compensation, the maximum number of Shares with
respect to one or more Awards that may be granted to any one Holder during any
calendar year shall be two million Shares per Fiscal Year and the maximum amount
that may be paid in cash during any calendar year with respect to any Award
(including, without limitation, any performance-based Award) shall be $25
million. To the extent required by Section 162(m) of the Code or the Department
of Treasury regulations thereunder, in applying the foregoing limitations with
respect to a Holder, if any Option or SAR is canceled, the canceled Option or
SAR shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Holder. For this purpose, the
repricing of an Option (or in the case of a SAR, the reduction of the base
amount on which the share appreciation is calculated in order to reflect a
reduction in the Fair Market Value of the Ordinary Shares) shall be treated as
the cancellation of the existing Option or SAR and the grant of a new Option or
SAR.
4.3    Non-Transferability. Except as specified in the applicable Award
Agreements or as otherwise determined by the Committee, an Award shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. Any attempted assignment of an Award in violation of this Section
4.3 shall be null and void. In the discretion of the Committee, any attempt to
transfer an Award other than under the terms of the Plan and the applicable
Award Agreement may terminate the Award. No ISO granted under the Plan may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all ISOs
granted to an Employee under the Plan shall be exercisable during his or her
lifetime only by the Employee, and after that time, by the Employee’s heirs or
estate.
4.4    Requirements of Law. The obligation of the Company to make payment of
Awards in Shares or otherwise shall be subject to all applicable securities and
exchange control laws, rules, and regulations of Ireland and the United States
and jurisdictions outside of Ireland and United States, and to such approvals by
government agencies, including government agencies in jurisdictions outside of
Ireland and the United States, in each case as may be required or as the Company
deems necessary or advisable. Without limiting the foregoing, the Company shall
have

74798    
7

--------------------------------------------------------------------------------




no obligation to issue or deliver evidence of title for Shares subject to Awards
granted hereunder prior to (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable, (b) completion
of any registration or other qualification with respect to the Shares under any
applicable securities and exchange control law in Ireland or the United States
or in a jurisdiction outside of Ireland or the United States or ruling of any
governmental body that the Company determines to be necessary or advisable or at
a time when any such registration or qualification is not current, has been
suspended or otherwise has ceased to be effective, or (c) confirming, with
advice of counsel, that the issuance or delivery is in compliance with all
applicable securities and exchange control laws, regulations of governmental
authorities and, if applicable, the requirements of any securities exchange on
which the Shares are listed or traded. The Committee may require that a Holder
make such reasonable covenants, agreements, and representations as the
Committee, in its discretion, deems advisable to comply with applicable
securities and exchange control laws, rules, and regulations of Ireland and the
United States and jurisdictions outside of Ireland and United States. The
Committee shall have the right to require any Holder to comply with any timing
or other restrictions with respect to the settlement or exercise of any Award,
including a window-period limitation, as may be imposed in the discretion of the
Committee. The inability or impracticability of the Company to obtain or
maintain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained. The Company shall be under no obligation
to register Shares issued or paid pursuant to the Plan under the Securities Act.
If the Shares paid pursuant to the Plan may in certain circumstances be exempt
from registration pursuant to the Securities Act, the Company may restrict the
transfer of such Shares in such manner as it deems advisable to ensure the
availability of any such exemption.
4.5    Changes in the Company’s Capital Structure.
(a)     The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any acquisition, merger,
amalgamation or consolidation of the Company, any issue of bonds, debentures or
Shares, including preferred or prior preference shares ahead of or affecting the
Shares or Share rights, the winding up, dissolution or liquidation of the
Company, any sale or transfer of all or any part of its assets or business or
any other corporate act or proceeding, whether of a similar character or
otherwise.
(b)     If the Company shall effect a subdivision or consolidation of Shares or
other capital readjustment, the payment of a Share dividend or bonus issue, or
other increase or reduction of the number of Shares issued and outstanding,
without receiving compensation therefor in money, services or property, then (i)
the number, class or series and price per Share subject to outstanding Options
or other Awards under the Plan shall be appropriately adjusted in such a manner
as to entitle a Holder to receive upon exercise of an Option or other Award, for
the same aggregate cash consideration, the equivalent total number and class or
series of Shares the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the

74798    
8

--------------------------------------------------------------------------------




event requiring the adjustment, and (ii) the number and class or series of
Shares then reserved to be issued under the Plan shall be adjusted by
substituting for the total number and class or series of Shares then reserved,
that number and class or series of Shares that would have been received by the
owner of an equal number of issued and Ordinary Shares of each class or series
of Shares as the result of the event requiring the adjustment.
(c)     If while unexercised Options or other Awards remain outstanding under
the Plan (i) the Company shall not be the surviving Entity in any acquisition,
merger, amalgamation, consolidation, reorganization or other similar transaction
(or survives only as a subsidiary of an Entity), (ii) the Company sells, leases
or exchanges or agrees to sell, lease or exchange all or substantially all of
its assets to any other person or Entity (other than an Entity wholly-owned by
the Company), (iii) the Company is to be wound up or dissolved or (iv) the
Company is a party to any other corporate transaction (as defined under section
424(a) of the Code and applicable Department of Treasury regulations) that is
not described in clauses (i), (ii) or (iii) of this sentence (each such event is
referred to herein as a “Corporate Change”), then, except as otherwise provided
in an Award Agreement or another agreement between the Holder and the Company,
or as a result of the Committee’s effectuation of one or more of the
alternatives described below, there shall be no acceleration of the time at
which any Award then outstanding may be exercised, and no later than ten days
after any approval by the shareholders of the Company of such Corporate Change,
the Committee, acting in its sole and absolute discretion without the consent or
approval of any Holder, subject to applicable law, shall act to effect one or
more of the following alternatives, which may vary among individual Holders and
which may vary among Awards held by any individual Holder (provided that, with
respect to a reincorporation, merger or amalgamation in which Holders of the
Company’s Ordinary Shares will receive one Ordinary Share of the successor or
continuing Entity for each Ordinary Share of the Company, none of such
alternatives shall apply and, without Committee action, each Award shall
automatically convert into a similar award of the successor or continuing Entity
exercisable for the same number of Ordinary Shares of the successor as the Award
was exercisable for Ordinary Shares of the Company):
(1)    accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date fixed by the Committee, after which
specified date all such Awards that remain unexercised and all rights of Holders
thereunder shall terminate;
(2)    require the mandatory surrender to the Company by all or selected Holders
of some or all of the then outstanding Awards held by such Holders (irrespective
of whether such Awards are then exercisable under the provisions of the Plan or
the applicable Award Agreement evidencing such Award) as of a date specified by
the Committee, in which event the Committee shall thereupon cancel such Award
and the Company shall pay to each such Holder an amount of cash per share equal
to the excess, if any, of the per share price offered to shareholders of the
Company in connection with such Corporate Change over the exercise prices under
such Award for such shares;
(3)    with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature

74798    
9

--------------------------------------------------------------------------------




substituted for some or all of their then outstanding Awards under the Plan
(whether vested or unvested) by an Entity which is a party to the transaction
resulting in such Corporate Change and which is then employing such Holder or
which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such Entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Shares subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Shares are equal to the
excess of the aggregate fair market value of all Shares subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Shares, and (B) the assumed rights under such existing Award or
the substituted rights under such new Award, as the case may be, will have the
same terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
(4)    provide that the number and class or series of Shares covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Shares or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
Shares then covered by such Award; or
(5)    make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary). Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code. Any adjustment affecting an Award
that is subject to Section 409A of the Code shall be made consistent with the
requirements of Section 409A. An adjustment under this provision may have the
effect of reducing the price at which Ordinary Shares may be acquired to less
than their nominal value (the “Shortfall”), but only if and to the extent that
the Committee shall be authorized to capitalize from the reserves of the Company
a sum equal to the Shortfall and to apply that sum in paying up that amount on
the Ordinary Shares.
In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, subject to applicable law and Section 409A of
the Code, may accelerate the time at which some or all Awards then outstanding
may be exercised.
(d)     In the event of changes in the issued and outstanding Shares by reason
of recapitalizations, reorganizations, mergers, amalgamations, consolidations,
combinations, subdivisions, exchanges or other relevant changes in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 4.5, any outstanding Award and any Award
Agreement evidencing such Award shall be subject to adjustment by the Committee
in its sole and absolute discretion as to the number and price of Shares or
other consideration subject to such Award. In the event of any such change in
the issued and outstanding Shares, the aggregate

74798    
10

--------------------------------------------------------------------------------




number of Shares available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
(e)     After (i) the acquisition of the Company by an Entity, (ii) the merger
of one or more Entities into the Company or (iii) a consolidation or
amalgamation of the Company and one or more Entities in which the Company shall
be the surviving Entity, each Holder shall be entitled to have his Restricted
Shares appropriately adjusted based on the manner in which the Shares were
adjusted under the terms of the agreement of acquisition, merger, amalgamation
or consolidation.
(f)     The issuance by the Company of shares of any class or series, or
securities convertible into, or exchangeable for, shares of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of shares or obligations of the Company convertible into, or
exchangeable for, shares or other securities, shall not affect, and no
adjustment by reason of such issuance shall be made with respect to, the number,
class or series, or price of Shares then subject to outstanding Options or other
Awards.
4.6    Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer or General Counsel
of the Company. Any Holder who makes an election under section 83(b) of the Code
with respect to any Award without the written approval of the Chief Financial
Officer or General Counsel of the Company may, in the discretion of the
Committee, forfeit any or all Awards granted to him or her under the Plan
(including by way of an absolute right of the Company to purchase or obligate
the transfer of any issued Shares or rights to subscribe therefore for such
consideration, if any, as the Committee may determine in its sole discretion).
4.7    Forfeiture for Cause. Notwithstanding any other provision of the Plan or
an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed fraud, embezzlement,
theft, felony or an act of dishonesty in the course of his employment by the
Company or an Affiliate which conduct damaged the Company or an Affiliate or (b)
disclosed trade secrets of the Company or an Affiliate, then as of the date the
Committee makes its finding, any Awards awarded to the Holder that have not been
exercised by the Holder (including all Awards that have not yet vested) will be
forfeited to the Company (including by way of an absolute right of the Company
to purchase, redeem or obligate the transfer of any issued Shares or rights to
subscribe therefore for such consideration, if any, as the Committee may
determine in its sole discretion). The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the Holder
and the damage done to the Company, will be final for all purposes. No decision
of the Committee, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.
4.8    Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, redemption, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such

74798    
11

--------------------------------------------------------------------------------




events may include, but shall not be limited to, Termination of Employment for
cause, termination of the Holder’s provision of services to the Company or its
Affiliates, violation of material policies of the Company and its Affiliates,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Holder, or other conduct by the Holder that is detrimental to
the business or reputation of the Company and its Affiliates.
4.9    Award Agreements. The Award Agreement shall be signed by an executive
officer of the Company, other than the Holder, on behalf of the Company, and may
be signed by the Holder to the extent required by the Committee. The Award
Agreement may specify the effect of a change in control on the Award. The Award
Agreement may contain any other provisions that the Committee in its discretion
shall deem advisable which are not inconsistent with the terms and provisions of
the Plan, including but not limited to any country-specific terms and conditions
of the Awards.
4.10    Amendments of Award Agreements. The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee, or an authorized
delegate, in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of a Holder without his or her
written consent. Except as specified in Section 4.5(b), the Committee may not
directly or indirectly lower the exercise price of a previously granted Option
or the grant price of a previously granted SAR.
4.11    Rights as Shareholder. A Holder shall not have any rights as a
shareholder with respect to Shares covered by an Option, a SAR, an RSU, a
Performance Share Unit, or an Other Share-Based Award until the date, if any,
such Shares are issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Shares.
4.12    Issuance of Shares. Shares, when issued, may be represented by a
certificate or by book or electronic entry.
4.13    Restrictions on Shares Received. Subject to applicable Irish, United
States or other applicable laws, the Committee may impose such conditions and/or
restrictions on any Shares issued pursuant to an Award as it may deem necessary
or advisable for legal or administrative reasons. These restrictions may
include, but shall not be limited to, a requirement that the Holder hold the
Shares for a specified period of time.
4.14    Compliance With Section 409A. The Plan and all Awards made hereunder
shall be interpreted, construed and operated to reflect the intent of the
Company that all aspects of the Plan and the Awards shall be interpreted either
to be exempt from the provisions of Section 409A of the Code or, to the extent
subject to Section 409A of the Code, comply with Section 409A of the Code and
any regulations and other guidance thereunder. This Plan or an Award may be
amended at any time, without the consent of any party, to avoid the application
of Section 409A of the Code in a particular circumstance or that is necessary or
desirable to satisfy any of the requirements under Section 409A of the Code, but
the Company shall not be under any obligation to make any such amendment. The
exercisability of an Option shall not be extended to the extent

74798    
12

--------------------------------------------------------------------------------




that such extension would subject the Holder to additional taxes under Section
409A for options that become earned and vested on or after January 1, 2005.
Notwithstanding other provisions of the Plan or any Award Agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would be expected to result in the imposition
of an additional tax under Section 409A upon a Holder. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Award Agreement, as the
case may be, without causing the Holder of such Award to be subject to taxation
under Section 409A, the Company will make such payment on the first day that
would not result in the Holder incurring any tax liability under Section 409A.
Anything contrary in this Plan notwithstanding, if an Award constitutes an item
of deferred compensation under Section 409A of the Code and becomes payable by
reason of a Holder’s Termination of Employment, it shall not be paid to the
Holder unless the Holder’s Termination of Employment constitutes a “separation
from service” (within the meaning of Section 409A of the Code and any
regulations or other guidance thereunder). In addition, no such payment or
distribution shall be made to the Holder prior to the earlier of (a) the
expiration of the six month period measured from the date of the Holder’s
separation from service or (b) the date of the Holder’s death, if the Holder is
deemed at the time of such separation from service to be a “specified employee”
(within the meaning of Section 409A of the Code and any regulations or other
guidance thereunder) and to the extent such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A of the
Code and any regulations or other guidance thereunder. Except as provided in an
Award Agreement, all payments which had been delayed pursuant to the immediately
preceding sentence shall be paid to the Holder in a lump sum upon expiration of
such six month period (or, if earlier, upon the Holder’s death).
ARTICLE V
OPTIONS
5.1    Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
5.2    Type of Options Available. Options granted under the Plan may be NSOs or
ISOs.
5.3    Option Agreement. Each Option grant under the Plan shall be evidenced by
an Award Agreement that shall specify (a) whether the Option is intended to be
an ISO or an NSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of Shares to which the Option pertains, (e) the exercise restrictions
applicable to the Option and (f) such other provisions as the Committee shall
determine that are not inconsistent with the terms and provisions of the Plan.
Notwithstanding the designation of an Option as an ISO in the applicable Option
Agreement, to the extent the limitations of Section 5.9 of the Plan are exceeded
with respect to the Option, the portion of the Option in excess of the
limitation shall be treated as a NSO.
5.4    Option Price. The price at which Shares may be purchased under an Option
(the “Option Price”) shall not be less than the higher of one hundred percent
(100%) of the Fair Market Value of the Shares on the date the Option is granted
or the nominal value. However, in the case

74798    
13

--------------------------------------------------------------------------------




of a Ten Percent Shareholder, the Option Price for an ISO shall not be less than
one hundred and ten percent (110%) of the Fair Market Value of the Shares on the
date the ISO is granted. Subject to the limitations set forth in the preceding
sentences of this Section 5.4, the Committee shall determine the Option Price
for each grant of an Option under the Plan.
5.5    Duration of Option. An Option shall not be exercisable after the earlier
of (a) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed ten years) or (b) the period of time specified
in the applicable Award Agreement that follows the Holder’s Termination of
Employment or severance of affiliation relationship with the Company. Unless the
applicable Award Agreement specifies a shorter term, in the case of an ISO
granted to a Ten Percent Shareholder, the Option shall expire on the fifth
anniversary of the date the Option is granted.
5.6    Exercise of Option.
(a)    General Method of Exercise. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (i) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (ii) the number of Shares with
respect to which the Option is to be exercised and (iii) the address to which
any certificate representing such Shares should be mailed. The Committee shall
determine the methods by which the Option Price or an Option and applicable
withholding of Tax-Related Items may be paid and the form of payment, as shall
be set forth in the Award Agreement, including, without limitation: (1) cash,
certified check, bank draft or postal or express money order for an amount equal
to the Option Price under the Option, (2) an election to make a cashless
exercise through a registered broker-dealer (if approved in advance by the
Committee or an executive officer of the Company) or (3) any other form of
payment which is acceptable to the Committee (including net-settlement in
Shares) pursuant to which the number of Shares issuable upon exercise of the
Option shall be reduced by the largest whole number of Shares having an
aggregate Fair Market Value that does not exceed the aggregate Option Price
(plus Tax‑Related Items withholdings, if applicable) and any remaining balance
of the aggregate Option Price (and/or applicable Tax‑Related Items withholdings)
not satisfied by such reduction in the number of whole Shares to be issued shall
be paid by Holder in cash or other form of payment approved by the Committee.)
which is acceptable to the Committee. Under no circumstances may net-settlement
be used to pay the nominal value for any Shares. Notwithstanding any contrary
provision of the Plan, no Holder who is a Director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the Option Price of an Option, or continue any extension of
credit with respect to the Option Price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.
(b)    Exercise Through Third-Party Broker. The Committee may permit or require
a Holder to pay the Option Price and any applicable Tax-Related Items resulting
from such exercise by authorizing a third-party broker to sell all or a portion
of the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the Option Price and any
applicable Tax-Related Items resulting from such exercise.

74798    
14

--------------------------------------------------------------------------------




5.7    Notification of Disqualifying Disposition. If any Holder shall make any
disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Holder shall notify the Company of such
disposition within ten days thereof.
5.8    No Rights as Shareholder. A Holder shall not have any rights as a
shareholder with respect to Shares covered by an Option until the date such
Shares are issued by the Company; and, except as otherwise provided in Section
4.5, no adjustment for dividends, or otherwise, shall be made if the record date
therefor is prior to the date of issuance of such shares.
5.9    $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of Shares with respect to which ISOs first become exercisable by a Holder
in any calendar year exceeds $100,000, taking into account both Shares subject
to ISOs under the Plan and Shares subject to ISOs under all other plans of the
Company, such Options shall be treated as NSOs. For this purpose, the “Fair
Market Value” of the Shares subject to Options shall be determined as of the
date the Options were awarded. In reducing the number of Options treated as ISOs
to meet the $100,000 limit, the most recently granted Options shall be reduced
first. To the extent a reduction of simultaneously granted Options is necessary
to meet the $100,000 limit, the Committee may, in the manner and to the extent
permitted by law, designate which Shares are to be treated as shares acquired
pursuant to the exercise of an ISO.
ARTICLE VI
SHARE APPRECIATION RIGHTS
6.1    Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.
6.2    General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one Share on the date of exercise over (b) the grant price of the SAR, which
shall not be less than one hundred percent (100%) of the Fair Market Value of
one Share on the date of grant of the SAR.
6.3    SAR Agreement. Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

74798    
15

--------------------------------------------------------------------------------




6.4    Term of SAR. The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided that no SAR shall be
exercisable on or after the tenth anniversary date of its grant.
6.5    Exercise of SAR. A SAR may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes, provided, however,
the exercise price per Share shall be no less than the higher of (a) one hundred
percent (100%) of the Fair Market Value per Share and (b) the nominal value of
the Shares or such higher price as required by Irish law on the date of grant of
the SAR.
6.6    Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a Share on the date of
exercise over the grant price of the SAR by the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment upon
SAR exercise may be in cash, in Shares of equivalent value, in some combination
thereof or in any other manner approved by the Committee in its sole discretion.
The Committee’s determination regarding the form of SAR payout shall be set
forth in the Award Agreement pertaining to the grant of the SAR.
6.7    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Holder of a SAR shall have the right to exercise the SAR
following the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the Holder, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.
ARTICLE VII
RESTRICTED SHARE AWARDS
7.1    Restricted Share Awards. The Committee may make Awards of Restricted
Shares to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Share Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Shares, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause any certificate for Shares issued pursuant to a
Restricted Share Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
7.2    Restricted Share Award Agreement. Each Restricted Share Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions as the Committee may specify.

74798    
16

--------------------------------------------------------------------------------




7.3    Purchase Price. At the time of the grant of Restricted Share Award, the
Committee shall determine the price, if any, to be paid by the Holder for each
Share subject to the Restricted Share Award. The price to be paid by the Holder
for each Share subject to the Restricted Shares shall not be less than the
nominal value of a Share (or such higher amount required by applicable Irish
law). The purchase price of Shares acquired pursuant to Restricted Share Award
shall be paid or redeemed by a non-Irish incorporated Subsidiary on behalf of
the Holder designated by the Committee or by the Holder through one or more of
the following methods (a) in cash or (b) in any other form of legal
consideration that may be acceptable to the Committee in its sole discretion and
in compliance with applicable Irish law.
7.4    Holder’s Rights as Shareholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Share Award shall have all the rights
of a shareholder with respect to any issued Restricted Shares included in the
Restricted Share Award during the Period of Restriction established for the
Restricted Share Award. Dividends paid with respect to Restricted Shares in cash
or property other than Shares or rights to acquire Shares or bonus issues shall
be paid to the recipient of the Restricted Share Award currently. Dividends paid
in Shares or rights to acquire Shares shall be added to and become a part of the
Restricted Shares. During the Period of Restriction, certificates representing
the Restricted Shares shall be registered in the Holder’s name and bear a
restrictive legend to the effect that ownership of such Restricted Shares, and
the enjoyment of all rights appurtenant thereto, are subject to the
restrictions, terms, and conditions provided in the Plan and the applicable
Award Agreement. Such certificates shall be deposited by the recipient with the
Secretary of the Company or such other officer of the Company as may be
designated by the Committee, together with all share transfer forms or other
instruments of assignment, each endorsed in blank, which will permit transfer to
or purchase or redemption by the Company of all or any portion of the Restricted
Shares which shall be forfeited in accordance with the Plan and the applicable
Award Agreement.
ARTICLE VIII
RESTRICTED SHARE UNIT AWARDS
8.1    Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee shall maintain a bookkeeping ledger account
that reflects the number of RSUs credited under the Plan for the benefit of a
Holder.
8.2    RSU Award. An RSU Award shall be similar in nature to a Restricted Share
Award except that no Shares are actually issued or transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a Share.
8.3    RSU Award Agreement. Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, transferability
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.

74798    
17

--------------------------------------------------------------------------------




8.4    Purchase Price. At the time of the grant of each RSU Award, the Committee
shall determine the price, if any, to be paid by the Holder for each Share
subject to the RSU Award. The price to be paid by the Holder for each Share
subject to the RSU Award shall not be less than the nominal value of a Share (or
such higher amount required by applicable Irish law). The purchase price of
Share acquired pursuant to the RSU Award shall be paid by a non-Irish
incorporated Subsidiary on behalf of the Holder as designated by the Committee
or by the Holder through one or more of the following methods (a) in cash or (b)
in any other form of legal consideration that may be acceptable to the Committee
in its sole discretion and in compliance with applicable Irish law.
8.5    Dividend Equivalents. An Award Agreement for an RSU Award may specify
that the Holder shall be entitled to receive, currently or on a deferred basis,
a Dividend Equivalent, cash, Shares or other property with respect to the number
of Shares covered by the RSU Award, as determined by the Committee, in its sole
discretion. The right of U.S. Taxpayers to receive Dividend Equivalents or other
dividends or payments shall be treated as a separate Award and such Dividend
Equivalents or other dividends or payments for such U.S. Taxpayers, if any,
shall be credited to a notional account maintained by the Company or paid, as of
the dividend payment dates during the period between the date of grant and the
date the Award is exercised, vested, expired, credited or paid, as applicable
and shall be subject to such limitations as may be determined by the Committee.
If the Award is a performance-based Award, the Dividend Equivalents will be
subject to the same performance conditions of the Award and the Holder shall not
be entitled to such Dividend Equivalents unless the performance conditions of
the Award have been met. The Committee may provide that such amounts and
Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalents are subject to the same vesting conditions as the
underlying Award.
8.6    Form of Payment Under RSU Award. Payment under an RSU Award shall be made
in either cash or Shares, or any combination thereof, as specified in the
applicable Award Agreement.
8.7    Time of Payment Under RSU Award. A Holder’s payment under an RSU Award
shall be made at such time as is specified in the applicable Award Agreement.
The Award Agreement shall specify that the payment will be made (a) by a date
that is no later than the date that is two and one-half months after the end of
the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is permissible under
Section 409A.
8.8    No Rights as Shareholder. Each recipient of a RSU Award shall have no
rights of a shareholder with respect to any Shares underlying such RSUs until
such date as the underlying Shares are issued.

74798    
18

--------------------------------------------------------------------------------




ARTICLE IX
PERFORMANCE SHARE AWARDS AND PERFORMANCE UNIT AWARDS
9.1    Authority to Grant Performance Share Awards and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Share Awards and Performance Unit
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Share Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Share or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause any certificate for Shares issued
pursuant to a Performance Share or Performance Unit Award to be imprinted with
any legend which counsel for the Company considers advisable with respect to the
restrictions or, should the Shares be represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the Shares as counsel for the Company considers necessary or advisable to
comply with applicable law.
9.2    Section 162(m). The Committee may, in its sole discretion, grant
Performance Share Awards and Performance Unit Awards that are either intended to
be Qualified Performance-Based Compensation or are not intended to so qualify.
To the extent that a Performance Share Award or Performance Unit Award is
intended to be Qualified Performance-Based Compensation, such Award and the
corresponding Performance Goals shall meet the requirements set forth in clause
(a) through (c) below. To the extent that a Performance Share Award or
Performance Unit Award is not intended to be Qualified Performance-Based
Compensation, such Award and the corresponding Performance Goals shall meet the
requirements set forth in clauses (a) and (c) below, except that the Performance
Goals may be based on other quantifiable business criteria and except as
otherwise provided in an Award Agreement.
(a)    Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: earnings per share,
total shareholder return, cash return on capitalization, increased revenue,
revenue ratios (per employee or per customer), net income, share price, market
share, return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, shareholder value, net cash flow, operating income, earnings before
interest and taxes, cash flow, cash flow from operations, cost reductions and
cost ratios. Goals may also be based on performance relative to a peer group of
companies. Unless otherwise stated, such a Performance Goal need not be based
upon an increase or positive result under a particular business criterion and
could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria).
Performance Goals may be determined by including or excluding, in the
Committee’s discretion, items that are determined to be extraordinary, unusual
in nature, infrequent in occurrence, related

74798    
19

--------------------------------------------------------------------------------




to the disposal or acquisition of a segment of a business, or related to a
change in accounting principal, in each case, based on Opinion No. 30 of the
Accounting Principles Board (APB Opinion No. 30) or other applicable accounting
rules, or consistent with Company accounting policies and practices in effect on
the date the Performance Goal is established. In interpreting Plan provisions
applicable to Performance Goals and Performance Shares or Performance Unit
Awards, it is intended that the Plan will conform with the standards of Section
162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Shares or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee.
(b)     Time of Establishment of Performance Goals. A Performance Goal for a
particular Performance Share Award or Performance Unit Award must be established
by the Committee prior to the earlier to occur of (i) 90 days after the
commencement of the period of service to which the Performance Goal relates or
(ii) the lapse of twenty-five percent (25%) of the period of service, and in any
event while the outcome is substantially uncertain (such earlier date, the
“Performance Goal Establishment Date”).
(c)     Increases Prohibited. None of the Committee or the Board may increase
the amount of compensation payable under a Performance Share Award or
Performance Unit Award.
9.3    Written Agreement. Each Performance Share Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.
9.4    Purchase Price. At the time of the grant of the Performance Share Award
or Performance Unit Award, the Committee shall determine the price, if any, to
be paid by the Holder for each Share subject to the Performance Share Award or
Performance Unit Award. The price to be paid by the Holder for each Share
subject to the Performance Share Award or Performance Unit Award shall not be
less than the nominal value of a Share (or such higher amount required by
applicable Irish law). The purchase price of Shares acquired pursuant to the
Performance Share Award or Performance Unit Award shall be paid or redeemed by a
non-Irish incorporated Subsidiary on behalf of the Holder as designated by the
Committee or by the Holder through one or more of the following methods (a) in
cash or (b) in any other form of legal consideration that may be acceptable to
the Committee in its sole discretion and in compliance with applicable Irish
law.
9.5    Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash and/or Shares as specified in the Holder’s
Award Agreement.
9.6    Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half months after the end of the calendar year in which

74798    
20

--------------------------------------------------------------------------------




the Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.
9.7    Holder’s Rights as Shareholder With Respect to Performance Awards. Unless
otherwise set forth in an Award Agreement, each Holder of a Performance Share
Award shall have all the rights of a shareholder with respect to the Shares
issued to the Holder pursuant to the Award during any period in which such
issued Shares are subject to forfeiture (whether by purchase or redemption) and
restrictions on transfer, including without limitation, the right to vote such
Shares. Each Holder of a Performance Unit Award shall have no rights of a
shareholder with respect to any Shares underlying such Performance Unit Award
until such date as the underlying Shares are issued.
9.8    Shareholder Approval. No issuances of Shares or payments of cash will be
made pursuant to this Article IX unless the shareholder approval requirements of
Department of Treasury Regulation section 1.162-27(e)(4) are satisfied.
ARTICLE X
OTHER SHARE-BASED AWARDS
10.1    Authority to Grant Other Share-Based Awards. The Committee may grant to
eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including, subject
to applicable law, the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the issue or transfer of Shares to Holders,
or payment in cash or otherwise of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.
10.2    Value of Other Share-Based Award. Each Other Share-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee.
10.3    Purchase Price. At the time of the Share-Based Award, the Committee
shall determine the price, if any, to be paid by the Holder for each Share
subject to the Share-Based Award. The price to be paid by the Holder for each
Share subject to the Share-Based Award shall not be less than the nominal value
of a Share (or such higher amount required by applicable Irish law). The
purchase price of Shares acquired pursuant to the Share-Based Award shall be
paid by a non-Irish incorporated Subsidiary on behalf of the Holder as
designated by the Committee or by the Holder through one or more of the
following methods (i) in cash or (ii) in any other form of legal consideration
that may be acceptable to the Committee in its sole discretion and in compliance
with applicable Irish law.
10.4    Payment of Other Share-Based Award. Payment, if any, with respect to an
Other Share-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares or any combination thereof as the Committee determines.

74798    
21

--------------------------------------------------------------------------------




10.5    Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Other Share-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Share-Based Awards issued pursuant to the Plan.
ARTICLE XI
CASH-BASED AWARDS
11.1    Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to eligible persons in such amounts and
upon such terms as the Committee shall determine.
11.2    Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.
11.3    Payment of Cash-Based Award. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award, in
cash.
11.4    Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Cash-Based Awards shall be affected by
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all
Cash-Based Awards issued pursuant to the Plan.
ARTICLE XII
SUBSTITUTION AWARDS
Awards may be granted under the Plan from time to time in substitution for share
options and other awards held by employees of other Entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger, amalgamation or consolidation of the Company with another
Entity, or the acquisition by the Company of substantially all the assets of
another Entity, or the acquisition by the Company of at least fifty percent
(50%) of the issued and outstanding stock, shares or securities of another
Entity as the result of which such other Entity will become an Affiliate of the
Company. The terms and conditions of the substitute Awards so granted may vary
from the terms and conditions set forth in the Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the Award in substitution for which they are granted.
ARTICLE XIII
ADMINISTRATION
13.1    Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary

74798    
22

--------------------------------------------------------------------------------




or appropriate in connection with the administration of the Plan with respect to
Awards granted under the Plan. The Board shall administer the Plan with respect
to the grant of Awards to Directors.
13.2    Authority of the Committee. The Committee may adopt its own rules of
procedure. A majority of the members of the Committee shall constitute a quorum
for the transaction of business, and the vote of a majority of those members
present at any meeting or taken without a meeting shall decide any question
brought before that meeting. Any decision or determination reduced to writing
and signed by a majority of the members shall be as effective as if it had been
made by a majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:
(a)     Designate Holders to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Holder;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)     Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the Option Price, or purchase price, any
restrictions or limitations on the Award or the Shares underlying the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition, and forfeiture or recapture (“clawback”) of gain on
an Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards intended to qualify as Qualified Performance
Based-Compensation or if any such acceleration would result in a violation of
Section 409A of the Code;
(e)    Subject to Article XIV of this Plan, determine whether, to what extent,
and pursuant to what circumstances an Award may be settled in, or the Option
Price of an Award may be paid in, cash, Shares, other Awards, or other property,
or an Award may be amended, canceled, forfeited, substituted, exchanged,
replaced, bought out or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, interpret, or revise any rules and regulations
including adopting sub-plans to the Plan and Award Agreements for the purposes
of complying with securities, exchange

74798    
23

--------------------------------------------------------------------------------




control or tax laws outside of the United States or Ireland, and/or for the
purposes of taking advantage of tax favorable treatment for Awards granted to
Holders as it may deem necessary or advisable to administer the Plan, including
the adoption of separate share schemes under the umbrella of the Plan in order
to qualify for special tax or other treatment anywhere in the world; provided
such rules, regulations or sub-plans, including the interpretation thereof are
consistent with the terms and conditions of the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
sub-plan or Award Agreement;
(j)    Correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award to a Holder in the manner and to the extent the
Committee deems necessary or desirable to further the Plan’s objectives;
(k)    As permitted by law and stock exchange rules and the terms and provisions
of the Plan, the Committee may delegate its authority as identified in this
Section 13.2; and
(l)    Make all other decisions and determinations that may be required pursuant
to the Plan, or any sub-plan or Award Agreement as the Committee deems necessary
or advisable to administer the Plan, any sub-plan or Award Agreement.
13.3    Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, the Holders and the estates and beneficiaries of Holders.
13.4    No Liability to Holders. The Committee may employ attorneys,
consultants, accountants, appraisers, brokers or other persons and the
Committee, the Company, and the officers and Directors of the Company shall be
entitled to rely upon the advice, opinions or valuations of any such persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, any sub-plan or
the Awards, and all members of the Committee or any delegate of the Committee
appointed under Section 2.8 shall be fully protected by the Company with respect
to any such action, determination or interpretation, and subject to applicable
Irish law. Notwithstanding anything to the contrary contained in the Plan, any
sub-plan or any Award Agreement, subject to applicable Irish law, neither the
Company, any Affiliate or any of their respective Employees, Directors,
officers, agents or representatives nor any member of the Committee shall have
liability to a Holder or otherwise, including, without limitation, with respect
to the failure of the Plan, any sub-plan, any Award or Award Agreement to comply
with Section 409A of the Code.

74798    
24

--------------------------------------------------------------------------------




ARTICLE XIV
AMENDMENT OR TERMINATION OF PLAN


14.1    Amendment, Modification, Suspension, and Termination. Subject to Section
14.2, the Board may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan and/or any Award Agreement in whole or in part;
provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.5, the Board shall not directly
or indirectly lower the Option Price of a previously granted Option, and no
amendment of the Plan shall be made without shareholder approval if shareholder
approval is required by applicable law or stock exchange rules.
14.2    Awards Previously Granted. Notwithstanding any contrary provision of the
Plan, no termination, amendment, suspension, or modification of the Plan or an
Award Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Holder holding such
Award.
ARTICLE XV
MISCELLANEOUS
15.1    Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the United States Employee Retirement
Income Security Act of 1974, as amended.
15.2    No Employment Obligation. The granting of any Award shall not constitute
an employment or service contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.
15.3     Transfers and Leaves of Absence. For purposes of the Plan, unless the
Committee determines otherwise: (a) a transfer of a Holder’s employment without
an intervening period of separation among the Company or any Affiliate shall not
be deemed a Termination of Employment, subject to Section 409A of the Code in
the case of an Award subject to Section 409A of the Code

74798    
25

--------------------------------------------------------------------------------




that is granted to a U.S. Taxpayer and (b) a Holder who is granted in writing a
leave of absence shall be deemed to have remained in the employ of any member of
the Company or any Affiliate during such leave of absence, provided that such
leave is for a period of not more than ninety (90) days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute or unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to Employees in writing. In the case of any
Employee on an approved leave of absence, the Committee may make such provisions
respecting suspension of vesting of the Award while on leave from the employ of
the Company or any Affiliate as it may deem appropriate, except that in no event
may an Option be exercised after the expiration of the term set forth in the
applicable Award Agreement. For purposes of ISOs, no leave of absence may exceed
three months, unless reemployment upon expiration of such leave is guaranteed by
statute or has been agreed to by contract or in a written policy of the Company
which provides for a right of reemployment following the leave of absence.
15.4    Tax Withholding. The Company or any Affiliate shall have the authority
and right to deduct or withhold or require a Holder to remit to the Company or
any Affiliate, an amount sufficient to satisfy Tax‑Related Items with respect to
any taxable event concerning a Holder arising as a result of the Plan or to take
such other action as may be necessary in the opinion of the Company or any
Affiliate, as appropriate, to satisfy withholding obligations for the payment of
Tax‑Related Items, including but not limited to (a) withholding from the
Holder’s wages or other cash compensation; (b) withholding from the proceeds for
the sale of Shares underlying the Award either through a voluntary sale or a
mandatory sale arranged by the Company on the Holder’s behalf; or (c) in the
Committee’s sole discretion and in satisfaction of the foregoing requirement
withhold Shares otherwise issuable under an Award (or allow the return of
Shares) having a Fair Market Value equal to the sums required to be withheld. To
avoid negative accounting treatment, the number of Shares which may be withheld
with respect to the issuance, vesting, exercise or payment of any Award or which
may be repurchased from the Holder of such Award or redeemed in order to satisfy
the Holder’s Tax‑Related Items liabilities with respect to the issuance,
vesting, exercise or payment of the Award may be limited to the number of Shares
which have a Fair Market Value on the date of withholding, repurchase or
redemption equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates or other applicable minimum withholding
rates. No Shares shall be delivered hereunder to any Holder or other person
until the Holder or such other person has made arrangements acceptable to the
Company for the satisfaction of the Tax‑Related Items withholdings obligations
with respect to any taxable event concerning the Holder or such other person
arising as a result of the Plan.
15.5    Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
15.6    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

74798    
26

--------------------------------------------------------------------------------




15.7    Headings. Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms and provisions of the Plan.
15.8    Other Compensation Plans. The adoption of the Plan shall not affect any
outstanding options, restricted shares or restricted share units, nor shall the
Plan preclude the Company from establishing any other forms of incentive
compensation arrangements for Employees or Directors.
15.9    Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
15.10 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company or
continuing company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, amalgamation, consolidation, or otherwise,
of all or substantially all of the business and/or assets of the Company.
15.11 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
15.12 Fractional Shares. No fractional Shares shall be issued or acquired
pursuant to the Plan or any Award. If the application of any provision of the
Plan or any Award Agreement would yield a fractional Share, such fractional
Share shall be rounded down to the next whole Share if it is less than 0.5 and
rounded up to the next whole Share if it is 0.5 or more.
15.13 Investment Representations. The Committee may require any person receiving
Shares pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.
15.14 Persons Residing Outside of Ireland or the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to determine which Affiliates shall be covered by the Plan; determine
which persons employed outside the United States are eligible to participate in
the Plan; amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside or provide services
outside Ireland or the United States; establish sub-plans and modify exercise
procedures and other terms and procedures to the extent such actions may be
necessary or advisable for legal or administrative reasons — any sub-plans and
modifications to Plan terms and procedures established under this Section 15.14
by the Committee shall be attached to the Plan document as Appendices; and take
any action, before or

74798    
27

--------------------------------------------------------------------------------




after an Award is made, that it deems advisable to obtain or comply with any
necessary local government regulatory exemptions or approvals. Notwithstanding
the above, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the United States Securities Exchange Act of
1934, as amended, the Code, any securities law or governing statute.
15.15 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable United States federal law and the laws of the State of Texas,
without regard to any conflict of laws principles, except to the extent that the
laws of Ireland mandatorily apply.
15.16 Purchase Rights. Any right of the Company to purchase or repurchase a
Share shall include a right to redeem the Share also.



74798    
28